DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/22 and 11/30/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2, 16-19 and 21  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hendry et al. US 2016/0373771.
As to claim 1, Hendry teaches a method of processing visual media data, comprising: performing a conversion between visual media data and a visual media file that includes one or more tracks that store one or more bitstreams of the visual media data according to a format rule; [abstract; fig. 2; ¶ 0004; ¶ 0068-0069; ¶ 0077-0080; ¶ 0113] wherein the visual media file includes an operating point record and an operating point group box, [figs. 3-4; ¶ 0088; ¶ 0091; ¶ 0098-0102; ¶ 0116; ¶ 0126] and wherein the format rule specifies to include, for each operating point indicated in the visual media file, in the operating point record and the operating point group box, a first element indicative of a chroma format, a second element indictive of a bit depth information, a third element indicative of a maximum picture width, and/or a fourth element indicative of a maximum picture height.  [¶  0267-0294]
As to claim 2, Hendry teaches the limitations of claim 1. Hendry teaches wherein the format rule further specifies that the first element, the second element, the third element, and/or the fourth element is immediately after a fifth element indicating a zero-based index of a profile, level, and tier structure for an output layer set identified by an output layer set index.  [¶ 0088; ¶ 0104; ¶ 0273-0285; ¶ 0346]
As to claim 16, Hendry teaches the limitations of claim 1. Hendry teaches wherein the conversion comprises generating a visual media file and storing the one or more bitstreams to the visual media file according to the format rule.  [¶ 0343-0344]
As to claim 17, Hendry teaches the limitations of claim 1. Hendry teaches wherein the conversion comprises parsing the visual media file according to the format rule to reconstruct the one or more bitstreams.  [¶ 0097]
As to claim 18, Hendry teaches an apparatus of processing visual media data, comprising a processor configured to implement a method comprising: performing a conversion between visual media data and a visual media file that includes one or more tracks that store one or more bitstreams of the visual media data according to a format rule; [abstract; fig. 2; ¶ 0004; ¶ 0068-0069; ¶ 0077-0080; ¶ 0113] wherein the visual media file includes an operating point record and an operating point group box, [figs. 3-4; ¶ 0088; ¶ 0091; ¶ 0098-0102; ¶ 0116; ¶ 0126] and wherein the format rule specifies whether to include, for each operating point indicated in the visual media file, in the operating point record and the operating point group box, a first element indicative of a chroma format, a second element indictive of a bit depth information, a third element indicative of a maximum picture width, and/or a fourth element indicative of a maximum picture height.  [¶ 0088; ¶ 0267-0294]
As to claim 19, Hendry teaches the limitations of claim 18. Hendry teaches wherein the format rule further specifies that the first element, the second element, the third element, and/or the fourth element are immediately after a fifth element indicating a zero-based index of a profile, level, and tier structure for an output layer set identified by an output layer set index.  [¶ 0088; ¶ 0104; ¶ 0273-0285; ¶ 0346]
As to claim 21, Hendry teaches a non-transitory computer-readable recording medium storing instructions that cause a processor to: perform a conversion between visual media data and a visual media file that includes one or more tracks that store one or more bitstreams of the visual media data according to a format rule; [abstract; fig. 2; ¶ 0004; ¶ 0068-0069; ¶ 0077-0080; ¶ 0113] wherein the visual media file includes an operating point record and an operating point group box, [figs. 3-4; ¶ 0088; ¶ 0091; ¶ 0098-0102; ¶ 0116; ¶ 0126] and wherein the format rule specifies whether to include, for each operating point indicated in the visual media file, in the operating point record and the operating point group box, a first element indicative of a chroma format, a second element indictive of a bit depth information, a third element indicative of a maximum picture width, and/or a fourth element indicative of a maximum picture height.  [¶ 0088; ¶ 0267-0294]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  3-15 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. US 2016/0373771 in view of "Information Technology — Coding of Audio-Visual Objects — Part 15: Carriage of Network Abstraction Layer (NAL) Unit Structured Video in the ISO Base Media File Format — Amendment 2: Carriage of VVC and EVC in ISOBMFF" ISO/IEC 14496-15:2019(E) Amendment 2, ISO/IEC JTC 1/SC 29/WG 11, 2020, N19454 hereafter referenced as D1.
As to claim 3, Hendry teaches the limitations of claim 1. 
Hendry does not explicitly teach wherein the format rule further specifies a syntax constraint on a value of the first element, a value of the second element, a value of the third element, and/or a value of the fourth element that apply to an operating point associated with a bitstream based on whether the operating point contains only a single layer.  
D1 teaches wherein the format rule further specifies a syntax constraint on a value of the first element, a value of the second element, a value of the third element, and/or a value of the fourth element that apply to an operating point associated with a bitstream based on whether the operating point contains only a single layer.  [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of D1 with the teachings of Hendry for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.
As to claim 4, Hendry (modified by D1) teaches the limitations of claim 3. D1 teaches wherein the format rule further specifies that, in response to the operating point containing the single layer, the syntax constraint is that one or more chroma format values indicated in one or more sequence parameter sets referenced by NAL (network abstraction layer) units in the bitstream of the operating point are equal. [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8; 11.7.3 Parameter sets in sample entry, pg. 18]
As to claim 5, Hendry (modified by D1) teaches the limitations of claim 4. D1 teaches wherein the format rule further specifies that the value of the first element is equal to the one or more chroma format values.  [11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8]
As to claim 6, Hendry (modified by D1) teaches the limitations of claim 3. D1 teaches wherein the format rule further specifies that, in response to the operating point containing more than one layer, the syntax constraint is that the value of the first element is set to be equal to a chroma format value that is indicated in a video parameter set and applies to an output layer set identified by an output layer set index.  [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8; 11.6.2 Implicit reconstruction of VVC bitstream pg. 11-12; 11.7.3 Parameter sets in sample entry, pg. 18]
As to claim 7, Hendry (modified by D1) teaches the limitations of claim 3. D1 teaches wherein the format rule further specifies that, in response to the operating point containing the single layer, the syntax constraint is that one or more bit depth information values indicated in one or more sequence parameter sets referenced by NAL (network abstraction layer) units in the bitstream of the operating point are equal.  [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8; 11.5.3.1.2 Definition for multi-layer bitstream storage, pg. 9; 11.7.3 Parameter sets in sample entry, pg. 18]
As to claim 8, Hendry teaches (modified by D1) the limitations of claim 7. D1 teaches wherein the format rule further specifies that the value of the second element is equal to the one or more bit depth information values.   [11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8]
As to claim 9, Hendry (modified by D1) teaches the limitations of claim 3. D1 teaches wherein the format rule further specifies that, in response to the operating point containing more than one layer, the syntax constraint is that the value of the second element is set to be equal to a bit depth information value that is indicated in a video parameter set and applies to an output layer set identified by an output layer set index.  [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8; 11.7.3 Parameter sets in sample entry, pg. 18]
As to claim 10, Hendry (modified by D1) teaches the limitations of claim 3. D1 teaches wherein the format rule further specifies that, in response to the operating point containing the single layer, the syntax constraint is that one or more picture width values indicated in one or more sequence parameter sets referenced by NAL (network abstraction layer) units in the bitstream of the operating point are equal.  [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8; 11.7.3 Parameter sets in sample entry, pg. 18; 11.8.9.1 Definition pg. 27-28]
As to claim 11, Hendry (modified by D1) teaches the limitations of claim 10. D1 teaches wherein the format rule further specifies that the value of the third element is equal to the one or more picture width values. [11.7.1.1.1 definition pg. 15; 12.5.3.1.1 Definition pg. 33]  
As to claim 12, Hendry (modified by D1) teaches the limitations of claim 3. D1 teaches wherein the format rule further specifies that, in response to the operating point containing more than one layer, the syntax constraint is that the value of the third element is set to be equal to a picture width value that is indicated in a video parameter set and applies to an output layer set identified by an output layer set index.    [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8; 11.6.2 Implicit reconstruction of VVC bitstream pg. 11-12; 11.7.3 Parameter sets in sample entry, pg. 18]
As to claim 13, Hendry (modified by D1) teaches the limitations of claim 3.  D1 teaches wherein the format rule further specifies that, in response to the operating point containing the single layer, the syntax constraint is that one or more picture height values indicated in one or more sequence parameter sets referenced by NAL (network abstraction layer) units in the bitstream of the operating point are equal.  [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8; 11.7.3 Parameter sets in sample entry, pg. 18; 11.8.9.1 Definition pg. 27-28]
As to claim 14, Hendry (modified by D1) teaches the limitations of claim 13. D1 teaches wherein the format rule further specifies that the value of the fourth element is equal to the one or more picture height values.  [11.7.1.1.1 definition pg. 15; 12.5.3.1.1 Definition pg. 33]  
As to claim 15, Hendry (modified by D1) teaches the limitations of claim 3. D1 teaches wherein the format rule further specifies that, in response to the operating point containing more than one layer, the syntax constraint is that the value of the fourth element is set to be equal to a picture height value that is indicated in a video parameter set and applies to an output layer set identified by an output layer set index.   [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8; 11.6.2 Implicit reconstruction of VVC bitstream pg. 11-12; 11.7.3 Parameter sets in sample entry, pg. 18]
As to claim 20, Hendry (modified by D1) teaches the limitations of claim 18.  
Hendry does not explicitly teach wherein the format rule further specifies a syntax constraint on a value of the first element, a value of the second element, a value of the third element, and/or a value of the fourth element that apply to an operating point associated with a bitstream based on whether the operating point contains only a single layer.  
D1 teaches wherein the format rule further specifies a syntax constraint on a value of the first element, a value of the second element, a value of the third element, and/or a value of the fourth element that apply to an operating point associated with a bitstream based on whether the operating point contains only a single layer.  [11.1.4 operating point pg. 1; 11.3.4 Overview of VVC storage  with multiple layers pg 5-6; 11.5.3.1.1 Definition for single-layer bitstream storage, pg. 7-8]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of D1 with the teachings of Hendry for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483